Citation Nr: 1753823	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  09-44 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right leg length reduction, to include as secondary to a service-connected lumbosacral strain.  

2.  Entitlement to a rating in excess of 20 percent prior to May 4, 2017, and in excess of 40 percent thereafter for a service-connected lumbosacral strain.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and her Spouse


ATTORNEY FOR THE BOARD

C.Biggins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1999 to July 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2007 (denying the Veteran's claim for an evaluation in excess of 20 percent for her service-connected lumbosacral strain) and May 2008 (denying entitlement to service connection for a right leg length reduction) rating decisions of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).   

The Veteran testified before the undersigned Veterans Law Judge at an October 2016 Board hearing and a transcript of this hearing is of record.  

In a November 2007 rating decision, the RO increased the Veteran's disability rating for her service-connected lumbosacral strain from noncompensable to 20 percent disabling effective May 25, 2007, the date of the Veteran's claim.  In addition, in a July 2017 rating decision, the RO increased the Veteran's disability rating for her service-connected lumbosacral strain from 20 to 40 percent disabling effective May 4, 2017, the earliest date an increased evaluation was warranted.  As increased awards during the pendency of an appeal do not represent total grants of benefits, the Veteran's claim for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal was previously before the Board in March 2017 when it was remanded for additional development.  As discussed below, the requested development as to the Veteran's claim for entitlement to service connection for a right leg length reduction was substantially complied with and the claim is ready for appellate review.  However, the requested development as to the Veteran's claim for entitlement to an increased evaluation for her service-connected back disability was not substantially complied with and therefore the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to an increased evaluation for the Veteran's service-connected lumbosacral strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current right leg reduction disability.   


CONCLUSION OF LAW

Entitlement to service connection for a right leg reduction disability is not established.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

II.  Analysis 

The Veteran is seeking entitlement to service connection for a right leg reduction which she contends is etiologically related to her active service to include as secondary to her service-connected back disability.  

Over the course of the appeal the Veteran was provided with several VA examinations.  The Veteran was provided with a May 2008 VA examination in which the examiner noted "No leg length inequality noted.  It may [be] that 1 leg may appears shorter if [the Veteran] gets a spasm around her back and pelvis."  In addition the Veteran was provided with an October 2015 VA examination in connection with her service-connected back disability.  The examiner noted there was no leg length discrepancy upon gross visual examination and upon measurement a negligible difference was found.  The Veteran provided testimony in her October 2016 Board hearing that the October 2015 examiner did not properly measure her leg length, as a result a March 2017 Board remand found the October 2015 VA examination inadequate and requested that a new examination be completed. 

In response to the March 2017 Board remand the Veteran was provided with a May 2017 VA examination.  The examiner concluded that the Veteran did not have any current diagnoses associated with a right leg condition.  The examiner measured the Veteran's legs from the anterior iliac crest to the medial malleolus and found that her legs were 87.5 centimeters (34.4 inches) bilaterally.  A separate VA medical center staff member measured the Veteran's legs and found that they were 34 inches (86.3 centimeters) bilaterally.  The Board notes the March 2017 remand requested that the examiner address whether any current right leg reduction is caused or aggravated by the Veteran's service-connected back disability or service-connected fibromyalgia.  The May 2017 VA examiner did not address these remand questions as the Veteran did not present with a right leg reduction therefore there was not a current disability to address.  As such, the Board finds the May 2017 VA examination is adequate and complied with the March 2017 Board remand. 

In addition the Veteran has provided statements indicating that she believes her right leg is shorter than her left and is etiologically related to her service-connected back disability.  See December 2007 Veteran Statement, September 2008 Veteran Statement, and October 2016 Board hearing testimony.  

The Board acknowledges the Veteran's statements that her right leg is shorter than her left.  Lay persons are competent to attest to factual matters of which she has first-hand knowledge (e.g., observing a discrepancy in leg length).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds the May 2017 VA examination finding the Veteran's legs were the same length to be more probative than the Veteran's lay statements.  The May 2017 VA examination contained measurements from two separate examiners which obtained approximately the same measurements for both legs and a note indicating from exactly what points on the leg the measurements were taken.  As such the Board finds the May 2017 VA examination with specific detailed findings outweigh the Veteran's general lay statements that she has a right leg reduction without specific measurements.  

Therefore, the probative and competent evidence of record does not established a current diagnosis of right leg reduction.  Specifically, the May 2017 VA examination contained findings from two separate examiners that the Veteran's right leg was the same length as her left leg.  In addition the Board notes the May 2008 VA examiner stated a back spasm may cause the Veteran's legs to appear shorter, however, this does not indicate that the Veteran's right leg is actually shorter than her left.  Without competent and credible evidence of a current right leg reduction service connection is not warranted.  As the preponderance of evidence is against the Veteran's service connection claim, the benefit of the doubt rule does not apply, and the Veteran's service connection claim for a right leg reduction is denied.  See 38 U.S.C § 5107.


ORDER

Entitlement to service connection for a right leg length reduction, to include as secondary to a service-connected lumbosacral strain is denied.  


REMAND

The Veteran's claim was most recently before the Board in March 2017 at which time it was remanded for a VA examination to determine the current severity of the Veteran's service-connected back disability to include all associated manifestations.  

In response to the March 2017 Board remand the Veteran was provided with a May 2017 VA examination for her back.  The examiner noted she was unable to say whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time without speculation because "speculative."  The examiner indicated it was not medically appropriate to determine if there was pain on passive range of motion and pain in non-weight bearing.  The examiner diagnosed the Veteran with bilateral lower extremity radiculopathy.  The examiner concluded the Veteran's radiculopathy was less likely than not related to her service-connected back disability because there was no cause and effect between lumbosacral strain and radiculopathy and there was no evidence of degenerative changes which cause radiculopathy.  The examiner also noted that the Veteran's treatment providers were performing neurological tests on the Veteran to determine the etiology of her leg numbness.  

In addition the May 2017 VA examiner provided an August 2017 addendum opinion.  The examiner stated her diagnosis of radiculopathy three months prior was made in error.  The examiner noted the Veteran's subjective symptoms of leg numbness but stated there was no objective evidence of lumbar spine disease or intervertebral disk syndrome in the May 2017 VA examination or in the Veteran's MRIs dated from 2004 to 2016.  In addition the examiner noted an EMG of the bilateral lower extremities in 2004 was normal.  

The Board finds the May 2017 VA examination to be inadequate.  The examiner stated she could not state without speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time because it was "speculative."  The Board finds the rationale provided by the examiner to be inadequate because she did not state why speculation is required to make a finding as to repeated use over a period of time.  Moreover, the examiner stated it was not medically appropriate to determine if there was pain on passive range of motion and pain in non-weight bearing but did not provide a rationale for this conclusion.  38 C.F.R. § 4.59 requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  To be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  As such, if the examiner finds it is not medically appropriate to test a joint for range of motion in the above mentioned conditions she must provide an adequate rationale for this conclusion.  Moreover, the examiner stated there was not a cause and effect between a lumbosacral strain and leg numbness but did not address a May 2008 VA treatment record noting the Veteran was diagnosed with lumbosacral strain with numbness in legs indicating the leg numbness was a manifestation of the Veteran's lumbosacral strain.

The Board finds the August 2017 addendum opinion, in part, to be inadequate.  The VA examiner stated her diagnoses of radiculopathy in May 2017 was in error in her August 2017 addendum opinion but did not provide an adequate rationale for this change in diagnosis.  Moreover, the examiner stated in the May 2017 VA examination that the Veteran's leg numbness could be related to a neurological disorder that was being examined by the Veteran's VA treatment provider but failed to state in her August 2017 addendum opinion what the results of this neurological examination was and if it determined the etiology of the Veteran's bilateral leg numbness.  As such, a new VA examination must be obtained on remand which adequately addresses the current severity of the Veteran's service-connected back disability to include any associated manifestations.  

The Veteran appears to be continuing to receive care at a VA Medical Center (VAMC).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain and associate with the claims file any and all outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination to determine the current severity of her lumbosacral strain.  The examiner is requested to delineate all symptomology associated with, and the current severity of, the lumbosacral strain.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible.  

The examiner should specifically test the Veteran's lumbar spine range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.   

The examiner should specifically address whether the Veteran's leg numbness and pain as noted in her VA treatment records are manifestations of her lumbosacral strain.  The examiner should consider and discuss as necessary a May 2008 VA treatment record noting the Veteran was diagnosed with lumbosacral strain with numbness in legs.  

A clear rationale for all opinions expressed is needed.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and her representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


